Name: 88/546/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Lower Saxony) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States;  agricultural policy
 Date Published: 1988-11-08

 Avis juridique important|31988D054688/546/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany (Lower Saxony) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 303 , 08/11/1988 P. 0025 - 0026*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN THE FEDERAL REPUBLIC OF GERMANY ( LOWER SAXONY ) PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 88/546/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY HAS FORWARDED, PURSUANT TO THE SECOND INDENT OF ARTICLE 24 ( 1 ) OF REGULATION ( EEC ) NO 797/85, THE FOLLOWING PROVISIONS CONCERNING THE IMPLEMENTATION OF TITLE V OF REGULATION ( EEC ) NO 797/85 IN LOWER SAXONY; _ "RICHTLINIEN UEBER DIE GEWAEHRUNG EINES ERSCHWERNISAUSGLEICHS ZUR ERHALTUNG UND SICHERUNG VON DAUERGRUENLANDFLAECHEN IN NATURSCHUTZGEBIETEN UND NATIONALPARKEN', _ "RICHTLINIEN UEBER DIE GEWAEHRUNG VON ZUWENDUNGEN ZUR ERHALTUNG UND FORDERUNG VON GEFAEHRDETEN ACKERWILDKRAUTARTEN AUF ACKERRANDERN IM PRIVATEIGENTUM AUSSERHALB VON NATURSCHUTZGEBIETEN ODER NATIONALPARKEN'; WHEREAS, PURSUANT TO ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION HAS TO DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION FROM THE COMMUNITY TO THE COMMON MEASURE PROVIDED FOR IN TITLE V OF THE SAID REGULATION ARE SATISFIED, IN THE LIGHT OF THE COMPATIBILITY OF THE STATED PROVISIONS WITH THAT REGULATION AND BEARING IN MIND THE OBJECTIVES OF THE LATTER AND THE NEED TO ENSURE THAT THE VARIOUS MEASURES ARE PROPERLY RELATED; WHEREAS TITLE V OF REGULATION ( EEC ) NO 797/85 PROVIDES THAT MEMBER STATES MAY, IN AREAS WHICH ARE PARTICULARLY SENSITIVE AS REGARDS PROTECTION OF THE ENVIRONMENT AND NATURAL RESOURCES AND AS REGARDS PRESERVATION OF THE LANDSCAPE AND THE COUNTRYSIDE, ADOPT MEASURES TO PROMOTE THE INTRODUCTION OR THE MAINTENANCE OF FARMING PRACTICES COMPATIBLE WITH THE NEEDS OF SUCH AREAS; WHEREAS THESE MEASURES CONSIST OF AN ANNUAL PREMIUM PER HECTARE GRANTED TO FARMERS WHO UNDERTAKE, FOR AT LEAST FIVE YEARS AND UNDER A SPECIFIC PROGRAMME COVERING A DEFINED AREA, TO APPLY CERTAIN FARMING PRACTICES; WHEREAS THE MEASURES PROVIDED FOR IN THE PROVISIONS FORWARDED TO THE COMMISSION ARE CONSISTENT WITH THE OBJECTIVES OF TITLE V OF REGULATION ( EEC ) NO 797/85; WHEREAS, NONETHELESS, THE COMMISSION MAY MAKE A FINANCIAL CONTRIBUTION TO THE PLANNED AID SCHEME ONLY IN CASES WHICH COMPLY WITH THE CONDITIONS AND THE CRITERIA LAID DOWN IN TITLE V OF REGULATION ( EEC ) NO 797/85; WHEREAS THE PROVISIONS OF THE "RICHTLINIEN UEBER DIE GEWAEHRUNG EINES ERSCHWERNISAUSGLEICHS ZUR ERHALTUNG UND SICHERUNG VON DAUERGRUENLANDFLAECHEN IN NATURSCHUTZGEBIETEN UND NATIONALPARKEN' RELATE IN PART TO MEASURES WHICH ARE NOT VOLUNTARY FOR FARMERS IN THE MANNER PROVIDED FOR IN ARTICLE 19 OF REGULATION ( EEC ) NO 797/85 AND NO PROVISION IS MADE FOR A MINIMUM PERIOD OF COMMITMENT OF FIVE YEARS; WHEREAS THE PROVISIONS OF THE "RICHTLINIEN UEBER DIE GEWAEHRUNG VON ZUWENDUNGEN ZUR ERHALTUNG UND FORDERUNG VON GEFAEHRDETEN ACKERWILDKRAUTARTEN AUF ACKERRANDERN IM PRIVATEIGENTUM AUSSERHALB VON NATURSCHUTZGEBIETEN ODER NATIONALPARKEN' DO NOT DEFINE THE PARTICULARLY SENSITIVE AREAS IN THE MANNER PROVIDED FOR IN ARTICLE 19 OF REGULATION ( EEC ) NO 797/85; WHEREAS REGULATION ( EEC ) NO 797/85, IN ACCORDANCE WITH ARTICLE 31 THEREOF, IS WITHOUT PREJUDICE TO THE RIGHTS OF THE MEMBER STATES TO INSTITUTE, WITHIN THE AREAS GOVERNED BY TITLE V OF THAT REGULATION, AID SCHEMES THE CONDITIONS OR PROCEDURES FOR THE GRANTING OF WHICH DIFFER FROM THOSE LAID DOWN, PROVIDED THAT THESE COMPLY WITH ARTICLES 92, 93 OR 94 OF THE EEC TREATY; WHEREAS THE COMMISSION HAS ADOPTED ITS POSITION ON THE MEASURES WITH REFERENCE TO ARTICLES 92, 93 AND 94 OF THE EEC TREATY AND HAS FOUND NO OBJECTION TO THEM; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROVISIONS OF THE LAND LOWER SAXONY CONTAINED IN THE "RICHTLINIEN UEBER DIE GEWAEHRUNG EINES ERSCHWERNISAUSGLEICHS ZUR ERHALTUNG UND SICHERUNG VON DAUERGRUENLANDFLAECHEN IN NATURSCHUTZGEBIETEN UND NATIONALPARKEN' AND FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO THE SECOND INDENT OF ARTICLE 24 ( 1 ) OF REGULATION ( EEC ) NO 797/85 SATISFY, WITH THE EXCEPTION OF THE COMPULSORY MEASURES, AND PROVIDED THAT THE FARMER'S UNDERTAKING COVERS AT LEAST FIVE YEARS, THE CONDITIONS FOR A COMMUNITY FINANCIAL CONTRIBUTION TO THE MEASURES REFERRED TO IN TITLE V OF THAT REGULATION . 2 . THE PROVISIONS OF THE LAND LOWER SAXONY CONTAINED IN THE "RICHTLINIEN UEBER DIE GEWAEHRUNG VON ZUWENDUNGEN ZUR ERHALTUNG UND FORDERUNG VON GEFAEHRDETEN ACKERWILDKRAUTARTEN AUF ACKERRANDERN IM PRIVATEIGENTUM AUSSERHALB VON NATURSCHUTZGEBIETEN ODER NATIONALPARKEN' AND FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO THE SECOND INDENT OF ARTICLE 24 ( 1 ) OF REGULATION ( EEC ) NO 797/85 DO NOT SATISFY THE CONDITIONS FOR A COMMUNITY FINANCIAL CONTRIBUTION TO THE MEASURE REFERRED TO IN TITLE V OF THAT REGULATION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .